EXHIBIT 99.1 Colonial Commercial Corp. Reports 2012 First Quarter Results HAWTHORNE, New Jersey (May 14, 2012) – Colonial Commercial Corp. (“Colonial”) (OTCQB: “CCOM,” “CCOMP”), today announced its financial results for the first quarter ended March 31, 2012. Results for the first quarter of 2012 compared to results for the first quarter of 2011: ● Sales increased 20.1% to $18,091,774 from $15,061,973 ● Gross profit increased 8.9% to $4,548,590 from $4,178,467 ● Selling, general and administrative expenses increased 2.2% to $5,412,348 from $5,296,442 ● Operating loss decreased 22.7% to $(863,758) from $(1,117,975) ● Net loss decreased 23.9% to $(963,590) from $(1,265,779) ● Net loss per share on a fully diluted basis decreased to $(0.11) from $(0.20) per share William Pagano, Chief Executive Officer of Colonial, said, “The 20% increase in Q1 year-over-year sales follows an 11% increase in Q4 year-over-year sales. New product offerings, increased market penetration and improved capitalization all contributed to these gains. We look forward to a continuation of our recent improvements.” About Colonial Commercial Corp. Colonial distributes heating, ventilating and air conditioning, (“HVAC”), equipment, parts and accessories, climate control systems, customized control panels, and plumbing and electrical supplies and equipment to professional contractors in the states of New York, New Jersey, Massachusetts, Connecticut and eastern Pennsylvania through its subsidiaries; Universal Supply Group, Inc., www.usginc.com, The RAL Supply Group, Inc., www.ralsupply.com, American/Universal Supply Division, www.ausupplyinc.com, and S&A Supply, Inc., www.sasupplyinc.com. The Company also distributes home appliances to dealer groups and appliance stores through its Goldman Universal division. The Company is headquartered in New Jersey, and, with its affiliates, operates out of 19 locations in its geographic trading area.For more information on Colonial’s operations, products and/or services, please visit www.colonialcomm.com. Safe Harbor Statement The foregoing press release may contain statements concerning Colonial Commercial Corp.’s financial performance, markets and business operations that may be considered "forward-looking" under applicable securities laws. Colonial cautions readers of this press release that actual results might differ materially from those projected in any forward-looking statements. Factors which might cause actual results to differ materially from any results that are projected in the forward-looking statements include the following: continued acceptance of the company's products in the marketplace, competitive factors, dependence upon third-party vendors, and other risks detailed in the company's periodic report filings with the Securities and Exchange Commission.These and certain other factors which might cause actual results to differ materially from those projected are detailed from time to time in Colonial's periodic reports and registration statements filed with the Securities and Exchange Commission. Colonial undertakes no obligation to update forward looking statements to reflect changed assumptions, the occurrence of unanticipated events, or changes in future operating results, financial condition or business over time. For further information, please contact William Pagano, Chief Executive Officer, or William Salek, Chief Financial Officer, at (973) 427-8224. (Financial Highlights Follow) COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $435,959 and $652,449, respectively Inventory Prepaid expenses and other current assets Total current assets Property and equipment Goodwill Other assets $ $ Liabilities and Stockholders' Equity Current liabilities: Borrowings under credit facility - revolving credit $ $ Notes payable, current portion; includes related party notes of $382,009 and $32,009, respectively Trade payables Accrued liabilities Income taxes payable Total current liabilities Convertible notes payable-related party Notes payable, non-current portion; includes related party notes of $790,012 and $798,014, respectively Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 293,057 sharesissued and outstanding, liquidation preference of $1,465,285 Common stock, $.05 par value, 20,000,000 shares authorized, 9,154,953 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating loss ) ) Other income Interest expense, net; includes related party interest of $14,869 and $15,830, respectively ) ) Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for doubtful accounts Depreciation Net loss on disposal of fixed assets - Changes in operating assets and liabilities Accounts receivable Inventory ) Prepaid expenses and other current assets Other assets - noncurrent ) Trade payables ) ) Accrued liabilities ) ) Income taxes payable - ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of notes payable; includes related party repayments of $8,002 in 2012 and 2011 ) ) Issuance of notes payable, related party - Issuance of common stock - Repayments under credit facility - revolving credit, net ) ) Net cash (used in) provided by financing activities ) Increase in cash Cash - beginning of period Cash - end of period $ $
